Citation Nr: 1232043	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of a mandibular osteotomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to November 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in May 2008.

The Veteran requested a hearing, as indicated by the February 2009 VA Form 9.  He was notified of the date of a hearing scheduled in March 2012.  The Veteran, however, failed to report for the hearing, and thus the hearing request is deemed withdrawn.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reports that his jaw disability has worsened since the last VA examination was conducted in April 2007.  (See September 2012 Informal Hearing Presentation and Form 9).

The Veteran has effectively indicated that his jaw disorder is productive of limitation of motion due to pain on use.  Such limitation is contemplated in the diagnostic code (9905) used to rate that service-connected disability.  38 C.F.R. §§ 4.40, 4.45; 4.150, Diagnostic Code 9905 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).  

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to ascertain if there is any outstanding medical evidence pertaining to the service-connected disability.  The Veteran should be provided with authorizations for the release of any records in order to obtain them.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected residuals of a fractured left mandible with associated TMJ dysfunction.  

The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide an explanation for the opinion and reconcile it with all pertinent evidence of record, including the reports of the April 2007 VA examination, and his lay assertions of chronic jaw pain and related symptoms, which interfere with his ability to eat.  

Specifically, the examiner should perform the following:

a) Identify all pathology related to the service-connected jaw disorder.

b) State whether the Veteran's jaw disorder is manifested by reduced inter-incisal range of motion.  Specify the extent of any such limitation in millimeters.

c) Indicate whether the jaw disorder is manifested by reduced lateral excursion.  Specify the extent of any such limitation of motion in millimeters.

d) State whether the jaw disorder is productive of any actual painful, unstable or malaligned joint, due to healed injury.  

e) Discuss whether there is additional functional loss due to his jaw disorder and describe any pain, weakened movement, excess fatigability, or incoordination present.

f) State what impact, if any, the service-connected jaw disorder has on his activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


